           Case 1:21-cv-02387-ALC Document 7 Filed 04/19/21 Page 1 of 1




UNITED STATES DISTRICT COURT                                                           04/19/2021
SOUTHERN DISTRICT OF NEW YORK

 THOMAS P. ALLEN,

                                    Plaintiff,
                                                                1:21-CV-2387 (ALC)
                        -against-
                                                              ORDER OF SERVICE
 CITIGROUP GLOBAL MARKETS
 HOLDINGS, INC.,

                                    Defendant.

ANDREW L. CARTER, JR., United States District Judge:

       Plaintiff, who is proceeding pro se, paid the relevant fees to commence this action.

       The Clerk of Court is directed to issue a summons as to Defendant Citigroup Global

Markets Holdings, Inc. (“Citigroup”). Plaintiff is directed to serve the summons and complaint

on Citigroup within 90 days of the issuance of the summons. If within those 90 days, Plaintiff

has not either served Citigroup or requested an extension of time to do so, the Court may dismiss

the claims against Citigroup under Rules 4 and 41 of the Federal Rules of Civil Procedure for

failure to prosecute.

       The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package.

SO ORDERED.

 Dated: April 19, 2021
        New York, New York

                                                         ANDREW L. CARTER, JR.
                                                         United States District Judge
